Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This is a non-final Office action in response to a RCE filed on 2/9/21. Currently, claims 1, 10, 12-15, and 19-21 remain and are pending review in this Office action. Claims 2-9, 11, and 16 have been cancelled. Claims 17-18 have been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 20 recites “wherein all of said muscle fibers are stretched and aligned in one direction within said formed meat patty”, however the underlined limitations are not supported by Applicant’s original specification nor claims, both dated 9/12/12.
The following is a quotation of 35 U.S.C. 112(b):
CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10, 12-15, and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 10, 12-14, and 19-21 are rejected due to dependency to claim 1.
Claim 1 line 6 recites “said direction being in direction of flow of said uncooked ground meat”, however it is unclear what the underlined limitation are referring to. That is, what is the meat flowing in the direction of? The claim does not appear to recite any process step and therefore it is unclear what flowing is related to. 
Claim 15 lines 2-3 recites “reduced release and mixing of myosin with actin” (line 2-3), however it is unclear how one can determine that the underlined is achieved if there is nothing to compare them with. That is "reduced release and mixing" relative to what? Furthermore, it is unclear what myosin activity means? 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 10, 12-15, and 19-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Holly et al. (US4597135) in view of McMindes et al. (US20070269567A1) as evidenced by Exploratorium (see: https://www.exploratorium.edu/cooking/meat/INT-what-is-meat.html).
Regarding claims 1 and 19-20, 
Holly discloses a formed meat patty (Abstract, C1L10-29, C4L28-31, Figure 20) comprising:
said formed meat patty comprising uncooked ground meat (C7L45-52, C8L12-17,C14L1-8), comprised of meat fibers (C4L28-31, C12L24-29,C15L13-21); wherein said meat fibers are inherently muscle fibers as evidenced by Exploratorium.);
said muscle fibers of said uncooked ground meat consisting of muscle fibers aligned in one direction within said formed uncooked meat patty (tissue fibers aligned in parallel configuration (“one direction”) within a shear layer (L) (C14L63-C15L49) (see shear layer (L) in Figure 20 having tissues fibers aligned in one direction, wherein the shear layer (L) can be on top and bottom of the patty (C14L20-24 and L36-39)), wherein said shear layer (L) has a certain thickness (C14L20-62);
Figure 20
said direction being in direction of flow of said uncooked ground meat to form said formed meat patty (Examiner notes that the flow of food material comprising raw ground beef when discharged into the mold opening (32) will to some degree be the direction (horizontal direction) of the movement of the mold plate (30) (C8L18-23, C7L48-52, Figures 6-7) which causes said fiber alignment (C15L16-33) to form said formed meat patty (as mentioned).), 
said formed meat patty having a controlled and non-random length of muscle fiber (tissue fibers aligned in parallel configuration, C14L63-C15L49);
Figure 20
Examiner notes that Holly teaches that the tissue fibers which are generally randomly distributed in ground meat material tend to become unraveled, then become stretched and aligned in a parallel configuration (“one direction” and “non-random”) in the surface of the shear layer (L) due to the frictional force acting on the shear layer as the mold plate (30) moves relative to the adjacent fixed plates in the molding machine (C15L16-33). The unravelling/untangling/untwisting of the random tissue fibers on the shear layer means that the length of the tissue fibers which are shorter because they are twisted/tangled/interwoven together becomes longer in a controlled manner when aligned in a parallel configuration. That is, frictional force of the mold plate (30) pull on the random tissue fibers so as to be stretched and aligned, while in the process control the length of said fibers. Additionally or alternatively, since the patty is elongated (Figure 17) during said alignment (C15L34-42), therefore the length of said fibers are necessarily controlled as claimed.       
If it is proven that Holly does not teach said fibers aligned in one direction, then the Examiner submits that Holly does teach a desire to have a meat patty having enhanced texture and/or uniform cooking of the patty (C12L22-29, C14L26-35).   
McMindes teaches at least 90% of the protein fibers (“all of the fibers” and “non-random”) are substantially aligned in one direction to improve the texture 
Examiner notes that “at least 90%” encompasses 90% and up to 100%. 
Examiner also note that said protein fibers can be from plants or other sources such as meat or animal sources or mechanically separated meat ([0018]), wherein animal meats comprised of beef, pork, cattle, and the likes ([0085]) and animal meat is whole meat muscle ([0126]).
Since Holly already teach meat patty having muscle fibers with the desire to enhance texture and/or provide uniform cooking of the patty; and McMindes provided a solution to aligning fibers of protein in one direction to achieve the desired properties, then it would have been obvious to one having ordinary skill in the art to modify the process of Holly in view of the teaching of McMindes by having Holly’s fibers of said meat be aligned in one direction for the benefit of maximizing the texture and/or consistency/uniformity of cooked muscle meat as desired by Holly.
With respect to the limitations of "said formed meat patty product having a consistent cook shape when cooking where said formed meat patty changes in diameter consistently and there is no fall off of meat product from said formed meat patty; and said formed meat patty holding its shape during cooking", the Examiner notes that the underlined limitations occurs during cooking of the meat as disclosed by Applicant's specification on paragraphs ([0023,0051,0064,0070]). Since Holly and Applicant discloses the same food product which is meat ((Holly: Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). Additionally, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
Examiner also notes that Applicant has admitted that the underlined limitation is inherent when the fibers of the meat product are aligned and the fibers are in a controlled length (see Applicant's arguments filed on 3/6/14 on page listed as "page 5"). 
In the alternative, the Examiner submits that Holly teaches said formed meat patty product is capable of having a consistent cook shape when cooking where said formed meat patty changes in diameter consistently (C12L24-29, C14L20-35, C15L43-45), capable of having no fall off of product from said 
Regarding claim 10, Holly or the combination of Holly and McMindes discloses said formed meat patty is capable of being cooled uniformly after it is cooked. 
Regarding claims 12-15 and 21, Holly discloses said formed meat patty which comprised of ground beef having aligned fibers (as previously demonstrated in the aforementioned rejection of claims 1) inherently has actin in cell membranes, myosin, and the ability to contract the muscle fiber. 
With respect to the limitations of “not squeezing said formed meat patty during forming of said meat patty and therefore has little or no release of actin and myosin from said muscle fibers during formation of said formed meat patty using a standard forming machine” (claim 12), “not squeezing said formed meat patty during forming of said meat patty so less actin is squeezed from less actin is squeezed from cell membrane of said formed meat patty during forming of said meat patty” (claim 13), “contraction of the muscle fiber during cooking that does take place is in said direction of flow due to the alignment of muscle fibers controlling both bite and shrinkage” (claim 14), and “during construction of said formed meat patty the formed meat patty is not squeezed therefore reduced release and mixing of myosin with actin in said muscle fibers, which assists with a controlled orientation of fiber in said formed meat patty, resulting in control over the final cook shape of said formed meat patty” (claim 15), and “wherein said stretching and aligning of said muscle fibers creates as little shearing of muscle fibers as possible”(claim 21); the Examiner submits that since the underlined prima facie obviousness for product-by-process claims because of their peculiar nature than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to Applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983) (The claims were directed to a zeolite manufactured by mixing together various inorganic materials in solution and heating the resultant gel to form a crystalline metal silicate essentially free of alkali metal. The prior art described a process of making a zeolite which, after ion exchange to remove alkali metal, appeared to be "essentially free of alkali metal." The court upheld the rejection because the applicant had not come forward with any evidence that the prior art was not "essentially free of alkali metal" and therefore a different and unobvious product.).
Response to Arguments
Applicant's arguments filed 2/9/21 have been fully considered.
With respect to the rejection of claim 20 under 35 USC 112 (first paragraph), Applicant raised the following issues:
Argument #1: 1) Applicant argued that on page 11 of the specification, the description of Figure 3 specifically states that "random fibers 168 when entering the venturi device and the aligned fibers 170, thereafter". 2) Applicant alleged that Yourdictionary.com defines "thereafter" as from there on and therefore provides support for all of the underlined limitations. 3) Applicant argued that one of skill in the art would understand that this means that all of the random fibers are changed to aligned fibers. 4) Applicant argued that this is exactly what is shown in the figures and described in the specification. 5) Applicant argued that it is enough to show in the figures that there are not random fibers shown after entering the venturi device. 6) Applicant argued that there is no requirement that in order to show this, Applicant must show every angle in a figure, especially when the description of the figure is consistent with what is shown in the figure. 
Responding to Argument #1: With respect to the first, second, fourth, fifth, and sixth arguments, the Examiner submits that while the mentioned figure does show aligned fibers (170), however it does not show that all of the fibers are aligned since it only show one side of the fill plate (160). It is not clear from the figure what happen on the other side of the fill plate (160) which has the cylinders (166) where the fibers (170) reside therein. Also, within the circumference of said cylinders (166), there are fibers that are not shown that are adjacent to the fibers shown. Because one cannot see those not shown fibers, then one cannot tell that they are also stretched and aligned in one direction. Furthermore, the written specification does not teach, explicitly or implicitly, that all of said muscle fibers 
Regarding the rejection of claim 1 under 35 USC 112 (second paragraph), Applicant argued that the claim amendment resolve the issue raised.
In response, the Examiner disagree since the new added limitation “to form said form meat patty” does not resolve the issue raised. As such, the rejection remain.  
Regarding the rejection of claim 15 under 35 USC 112 (second paragraph), Applicant argued that the claimed limitations of “reduced release and mixing of myosin with actin” is reduced compared to if the meat was not squeezed.
In response, the Examiner submits that what Applicant is alleging is not claimed and therefore the rejection remains for the issues raised.
Regarding amended claim 1, Applicant raised the following issues:
Argument #1: 1) Applicant argued that the Examiner’s position in the Office action (i.e. flow of food discharged in mold opening to some degree will 
Responding to Argument #1: With respect to the first through fifth arguments, the Examiner notes that claim 1 recites “muscle fibers that are stretched and aligned in one direction within said formed meat patty; said direction being in direction of flow of said uncooked ground meat to form said formed meat patty; said formed meat patty having a controlled and non-random, length of muscle fiber”. The claim does not require that the stretched and aligned in one direction muscle fibers be within the entire formed meat patty. Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). The Examiner also notes that the terms “one direction”, “controlled”, and “non-random” are not defined in Applicant’s specification. As such, the mentioned terms are given its broadest reasonable interpretation using the plain meaning of the term in the claim language in light of the specification as it would be understood by one of ordinary skill in the art. As set forth in MPEP 2111.01(III), extrinsic sources (i.e. dictionaries and prior art patents and publications) can be used to define the claim term. In that respect, the Examiner submits that the term “one” is well-known to be defined as “single” by dictionary sources (i.e. https://www.thefreedictionary.com/one). Thus, “one direction” would mean a single direction. As such, if the fibers are stretched and aligned in the same or parallel direction, then it would be considered as one direction as claimed. As for the term “controlled”, it is defined in the present tense (control) by Thefreedictionary.com as “to adjust to a requirement; regulate” (https://www.thefreedictionary.com/controlled). As for the term “non-random”, the synonym of it is “orderly” as indicated by Merriam-webster.com (https://www.merriam-webster.com/thesaurus/nonrandom) which is defined as “arranged or disposed in some order or pattern” by the same source (https://www.merriam-webster.com/dictionary/orderly). Based on meanings and 
If it is proven that Holly does not teach said fibers aligned in one direction, then the Examiner submits that Holly does teach a desire to have a meat patty having enhanced texture and/or uniform cooking of the patty (C12L22-29, C14L26-35).   
McMindes teaches at least 90% of the protein fibers (“all of the fibers” and “non-random”) are substantially aligned in one direction to improve the texture and/or consistency/uniformity of cooked muscle meat ([0069-0070, also see 0018,0016, 0080-0087,0126]) as shown in Figure 1. Examiner notes that “at least 90%” encompasses 90% and up to 100%. 
Since Holly already teach meat patty having muscle fibers with the desire to enhance texture and/or provide uniform cooking of the patty; and McMindes provided a solution to aligning fibers of protein in one direction to achieve the desired properties, then it would have been obvious to one having ordinary skill in the art to modify the process of Holly in view of the teaching of McMindes by having Holly’s fibers of said meat be aligned in one direction for the benefit of 
Additionally with respect to the fourth and fifth arguments, the Examiner submits that the issues raised have been addressed above. With respect to the sixth to seventh arguments, the Examiner submits that Applicant is mischaracterizing the rejection. It is noted that Applicant arguments are directed toward the limitations of "said formed meat patty product having a consistent cook shape when cooking where said formed meat patty changes in diameter consistently and there is no fall off of meat product from said formed meat patty; and said formed meat patty holding its shape during cooking" as recited in claim 1. However, the Examiner noted that the underlined limitations occurs during cooking of the meat as disclosed by Applicant's specification on paragraphs ([0023,0051,0064,0070]). As stated in the aforementioned rejection above, since Holly and Applicant discloses the same food product which is meat ((Holly: C7L45-52, C8L12-17,C14L1-8, C16L35-40) and (Applicant specification, [0070])) and that the muscle fiber of said meat are stretched and aligned in one direction with a controlled and non-random length of fiber (((Holly: C15L14-33 or the combination of Holly and McMindes as demonstrated above) and (Applicant specification, [0062-0073])), therefore a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). Additionally, even though product-by-process claims are In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Applicant has failed to clearly articulate why the mentioned features above are not the same as Applicant. While Holly does teach a shear layer, however none of the claims as currently presented excluded such feature. Additionally, the use of "comprising" in the preamble allows the body to be open-ended. Examiner also note that Applicant has admitted that the underlined limitation is inherent when the fibers of the meat product are aligned and the fibers are in a controlled length (see Applicant's arguments filed on 3/6/14 on page listed as "page 5").  Assuming arguendo that Applicant’s argument has merit, of which the Examiner differ for reasons mentioned above, however the Examiner submits that Holly teaches said formed meat patty product is capable of having a consistent cook shape when cooking where said formed meat patty changes in diameter consistently (C12L24-29, C14L20-35, C15L43-45), capable of having no fall off of product from said formed meat patty (C15L8-13,C13L11-17,C14L20-30); and capable of holding its shape during cooking (C14L20-35,C15L43-45). As such, all of the underlined limitations mentioned above are fully taught by Holly.    
Argument #2: 1) Applicant argued that McMindes teaches the addition of fibers to meat, not that the actual meat used has aligned fibers. 2) Applicant 
Responding to Argument #2: With respect to the first two arguments, the respectfully disagree and contend that McMindes teaches that said protein fibers can be from plants or other sources such as meat or animal sources or mechanically separated meat ([0018]), wherein animal meats comprised of beef, pork, cattle, and the likes ([0085]) and animal meat is whole meat muscle ([0126]). With respect to the last two arguments, the Examiner submits that McMindes, which is in the same field of endeavor (food art), was used to teach the concept that at least 90% of protein fibers comprising animal meats (of which Holly teaches) can be substantially aligned in one direction to improve the texture and/or consistency/uniformity of cooked muscle meat ([0069-0070, also see 0018,0016, 0080-0087,0126]) (which properties are desired by Holly). Since Holly already teach meat patty having muscle fibers with the desire to enhance texture and/or provide uniform cooking of the patty; and McMindes provided a solution to aligning fibers of protein in one direction to achieve the desired properties, then it would have been obvious to one having ordinary skill in the art 
    Regarding claim 20, Applicant argued that the combination of Holly and McMindes does not teach all of the muscle fibers are stretched and aligned in one direction with the formed meat patty as recited in the instant claim. 
In response, the Examiner submits that the issue raised have already been addressed above (see “Response to Argument #1”).
Regarding claim 21, Applicant argued that the instant claim teaches against shearing as taught in Holly.
In response, the Examiner submits that claim 21 does not exclude shearing as alleged by Applicant. In matter of fact, the claim recites “wherein said stretching and aligning of said muscle fibers creates as little shearing of muscle fibers as possible”. As stated in the aforementioned rejection above, the Examiner submits that since the underlined limitations are related to the process of making the meat patty and not the result of the formed meat product, and therefore the Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983) (The claims were directed to a zeolite manufactured by mixing together various inorganic materials in solution and heating the resultant gel to form a crystalline metal silicate essentially free of alkali metal. The prior art described a process of making a zeolite which, after ion exchange to remove alkali metal, appeared to be "essentially free of alkali metal." The court upheld the rejection because the applicant had not come forward with any evidence that the prior art was not "essentially free of alkali metal" and therefore a different and unobvious product.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINH V LE whose telephone number is (571)270-3828.  The examiner can normally be reached on Mon-Fri 7:00AM - 4:00PM (Central Standard Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NINH V LE/Examiner, Art Unit 1744                                                                                                                                                                                                        

/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744